 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                              NO. 2:18-MC-00102-RSL
11
                              Plaintiff,                        (2:10-CR-0006-1)
12
             vs.                                            Order Terminating
13                                                          Garnishment Proceeding
     TIMOTHY CHANDLER SPRADLIN,
14
              Defendant/Judgment Debtor,
15
           and
16
     MBD ELECTRIC LLC,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that MBE

25   Electric LLC is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                 UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v. Timothy Chandler Spradlin and MBD Electric LLC, USDC# 2:18-MC-           SEATTLE, WA 98101
     00102-RSL /2:10-CR-0006-1) - 1                                                   PHONE: 206-553-7970
 1          Dated this 30th day of January, 2019.
 2
 3
 4
                                     A
                                     JUDGE ROBERT S. LASNIK
                                     UNITED STATES DISTRICT COURT JUDGE
 5
 6
     Presented by:
 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
 9   Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                 UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v. Timothy Chandler Spradlin and MBD Electric LLC, USDC# 2:18-MC-           SEATTLE, WA 98101
     00102-RSL /2:10-CR-0006-1) - 2                                                   PHONE: 206-553-7970
